PER CURIAM: *
The Federal Public Defender appointed to represent Jerry Lewis Dedrick has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). De-drick filed a response but subsequently died. Accordingly, his appeal is DISMISSED as moot, see United States v. Douglas, 404 Fed.Appx. 876, 876 (5th Cir. 2010), and counsel’s motion for leave to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.